EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title has been amended to read -- Rubber Mixing Machine Control Device, Method and Program Utilizing Machine Learning --.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed machine learning unit that assigns the measured values to an operational control parameter-calculation model equation, which is modified from a rubber temperature parameter- calculation model equation including the operational control parameters and the correlation parameters and calculates a predetermined operational control parameter among the plurality of operational control parameters, and calculates a constant and coefficients of the operational control parameters and the correlation parameters by using a machine learning algorithm (or similar language in each of the independent claims), when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention.  As per claims 1-2 and 7-10, operational control parameter-calculation model equation which is modified from a rubber temperature parameter-calculation model equation including the operational control parameters and the correlation parameters wherein the predetermined operational control parameter is the number of rotations per unit time of a rotor finds support in the instant specification at least at Fig. 5 and para[0029, 0032-0037, 0043-0044].  As per claims 3 and 5, operational control parameter-calculation model equation which is modified from a rubber temperature parameter-calculation model equation including the operational control parameters and the correlation parameters wherein the predetermined operational control parameter is a cooling water temperature/amount of cooling water finds support in the instant specification at Fig. 6 and para[0047, 0050-0055, 0061-0062].  As per claims 4 and 6, operational control parameter-calculation model equation which is modified from a rubber temperature parameter-calculation model equation including the operational control parameters and the correlation parameters wherein the predetermined operational control parameter is a pressure/moving distance of a ram.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
8/12/21